Citation Nr: 1446101	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for an additional heart disability due to VA surgical treatment on August 21, 2009.

2.  Entitlement to service connection for a heart disability other than rheumatic heart disease, including pericarditis.

3.  Entitlement to a rating in excess of 60 percent for rheumatic heart disease. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 2, 2013.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to January 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2010 and June 2011 rating decisions of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The June 2011 rating decision adjudicated the issue entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151; however, the issue was not enumerated separately on the title page of the decision.  In February 2014, the RO granted TDIU effective July 2, 2013.  As the grant did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the February 2014 rating decision indicated that the Veteran's service connection claim for pericarditis was considered part and parcel of his increased rating claim.  Thus, the Board has recharacterized the issues in the interest of clarity.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2014.  Since the hearing, the Veteran has submitted additional evidence with a waiver of review by the agency of original jurisdiction (AOJ). See 38 C.F.R. § 20.1304(c) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Information from 2011 indicates that the Social Security Administration (SSA) denied the Veteran entitlement to disability benefits.  Even though the claim may have been denied, there may be associated records.  As records related to the SSA's determination may be relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2013); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran seeks disability compensation pursuant to 38 U.S.C.A. § 1151 for an additional heart disability due to VA surgical treatment on August 21, 2009.  The evidence of record does not contain the Veteran's signature consent for this procedure, a copy of which is required by 38 C.F.R. § 17.32(d)(1) (2013) and must be associated with the claims file.

The Veteran suffers from several heart conditions other than his service-connected rheumatic heart disease (characterized as rheumatic heart disease, aortic valve replacement, implanted pacemaker, with cardiomegaly).  The evidence is not sufficient to decide whether these conditions are related to service, the Veteran's service-connected heart disability, or the August 21, 2009, surgical treatment.  VA examination is needed.  See, e.g., 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete SSA records pertaining to the Veteran's service-connected disabilities.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's signature consent form for the August 21, 2009, surgical procedure, and any other clinical records pertaining to that procedure not already of record.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose all current heart disabilities, to include any rheumatic heart disease and pericarditis.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) any diagnosed heart disability (for which he is not already service connected) is related to the Veteran's active service, or is caused by or aggravated by a service-connected disability.

The examiner is also to identify any "additional disability" due to VA surgical treatment on August 21, 2009.  The term "additional disability" means any condition that did not exist immediately before the surgery.

The examiner is to determine whether any "additional disability" was incurred as a result of (i) VA's failure to exercise the degree of care that would be expected of a reasonable health care provider or (ii) an event that is not reasonably foreseeable.  An event that is reasonably foreseeable includes the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.

The examiner is also to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected disabilities impact his ability to work.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

